Case 1:19-cv-00130-SPW-TJC Document 85 Filed 10/06/20 Page 1 of 2

FILED

IN THE UNITED STATES DISTRICT COURT Oct 6 200
FOR THE DISTRICT OF MONTANA os -
BILLINGS DIVISION District OF Mono"
Billings

MONTANA ENVIRONMENTAL Case No. 1:19-cv-00130-SPW-TJC
INFORMATION CENTER, et ai.,

Plaintiffs, ORDER GRANTING CITY OF
COLSTRIP’S MOTION FOR
vs. LEAVE TO FILE AMICUS BRIEF
DAVID BERNHARDT et ai.,
Defendants.

and

WESTMORELAND AND ROSEBUD
MINING, LLC.; INTERNATIONAL
UNION OF OPERATING
ENGINEERS, LOCAL 400,

Intervenors.

 

 

Upon review of the City of Colstrip’s Motion for Leave to File an Amicus
_ Brief (Doc. 84), and good cause appearing,

IT IS HEREBY ORDERED that the City of Colstrip’s Motion (Doc. 84) is
GRANTED. In order to prevent further delay, the City of Colstrip’s amicus brief
must be filed by Friday, October 9, 2020.

The Clerk of Court is directed to notify the parties of the making of this
Order.

H
Case 1:19-cv-00130-SPW-TJC Document 85 Filed 10/06/20 Page 2 of 2

DATED this _( “day of October, 2020.

SUSAN P. WATTERS
United States District Judge

 
